Name: Council Regulation (EEC) No 3707/89 of 4 December 1989 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/ 113 . 12. 89 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3707/89 of 4 December 1989 amending Regulation (EEC) No 2727/75 on the common organization of the market in cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas the stabilizer arrangements referred to in Article 4b of Regulation (EEC) No 2727/75 ('), as last amended by Regulation (EEC) No 2860/89 (2), provide for the application of an additional co-responsibility levy where production in a marketing year exceeds the maximum guaranteed quantity ; whereas those arrangements can only be applied by means of administrative measures for the collection and reimbursement of that levy ; whereas, for the sake of administrative simplification, provision has been made for the possibility of not reimbursing the additional co-responsibility levy where the amount to be reimbursed is very small ; whereas, for the sake of consistency, provision should also be made for the levy not to be collected where the overrun in the maximum guaranteed quantity results in the collection of a very small amount ; whereas, moreover, such a decision must result in the reimbursement in full of the additional co-responsibility levy collected provisionally ; whereas the aforesaid provision must be amended accordingly ; Whereas the Council, acting on a proposal ' from the ; Commission, is currently reviewing the detailed rules for the operation of the additional co-responsibility levy with a view to its administrative simplification ; whereas, pending a decision, the amendment in question should be confined to the current marketing year, HAS ADOPTED THIS REGULATION : Article 1 The following sentence is hereby added to the end of Article 4b (2) of Regulation (EEC) No 2727/75 : 'In accordance with the same procedure, it may be decided for the 1989/90 marketing year that in the case of a very slight overrun in the maximum guaranteed quantity, the additional co-responsibility levy shall not be collected and that the additional co-responsibility levy already collected for the marketing year in question shall be reimbursed in full '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1989 . For the Council The President M. DELEBARRE (') Opinion delivered on 24 November 1989 (not yet published in Official Journal). 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (') OJ No L 274, 23 . 9 . 1989, p. 41 .